IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                              Assigned on Briefs April 12, 2005

                STATE OF TENNESSEE v. CECIL E. ANDERSON

                 Direct Appeal from the Circuit Court for Williamson County
                          No. I-900-286    Donald P. Harris, Judge



                      No. M2004-02100-CCA-R3-PC - Filed June 16, 2005


The defendant was indicted on one count of aggravated robbery (a Class B felony). Following a jury
trial, he was convicted of the lesser included offense of robbery (a Class C felony) and was sentenced
as a career offender to fifteen years in the Department of Correction. Upon the grant of a delayed
appeal, the defendant challenges: (1) the sufficiency of the identification evidence; and (2) whether
his confession was sufficiently corroborated so as to establish the corpus delicti. After careful
review of the record, the briefs, and applicable law, we affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which THOMAS T. WOODALL and
ROBERT W. WEDEMEYER , JJ., joined.

Sharon E. Guffee, Franklin, Tennessee (on appeal), and John H. Henderson, District Public Defender
(at trial), for the appellant, Cecil E. Anderson.

Paul G. Summers, Attorney General and Reporter; Michael Markham, Assistant Attorney General;
Ronald L. Davis, District Attorney General; and Derek K. Smith, Deputy District Attorney General,
for the appellee, State of Tennessee.

                                             OPINION

                                                Facts

         At trial, the victim, Joel Corley testified that he was a junior at Franklin High School, both
at the time of the subject incident and at the time of trial. The victim recalled that on August 1,
2000, he made known to several classmates and friends his desire to sell a set of subwoofer speakers.
In response, Jermaine Jackson, a classmate of the victim, indicated that he was interested in
purchasing the speakers for the victim’s asking price of $600. Although Jackson did not have the
money at that time, he indicated that he would attempt to get the money and asked the victim to
make contact with him via his cellular phone later that day. Throughout the day, the victim made
several calls to Jackson’s phone and learned that Jackson was working on getting all of the money
together to purchase the speakers. Between 5:00 and 6:00 p.m., the victim traveled to Brandon
Bornstein’s house to visit, where he again attempted to make contact with Jackson in order to
complete the sale. The victim reached Jackson by phone between 11:30 and 11:45 p.m. and learned
that Jackson had the money to make the purchase. The two decided to meet at a nearby Texaco gas
station, within ten to fifteen minutes, to make the exchange.

         The victim stated that he “was a bit uncomfortable” about making the transaction because
of the late hour and because he did not know Jackson that well. He further recalled that Bornstein’s
mother warned both the victim and Bornstein that they should not go. Despite the warning, the
young men traveled in separate vehicles to the Texaco station to meet Jackson. The two waited for
Jackson for approximately twenty to twenty-five minutes before he arrived. When Jackson pulled
up, he was accompanied by an individual identified by the victim as “Chico,” also a student at
Franklin High School.

         The victim stated that he left his vehicle running and opened the rear hatch of his sport utility
vehicle to show Jackson the speakers. In turn, Jackson showed the victim the cash that would be
used to purchase the speakers. Feeling comfortable with the situation, the victim told Bornstein that
he could go back home. As the victim and Jackson looked at the speakers, Chico walked around the
side of the building and a third individual, who did not arrive with Jackson and Chico, walked from
the back of the gas station toward the front. Shortly thereafter, Chico also returned from the side of
the building. The unidentified third person then approached the victim, armed with a knife, and said,
“[give me] your stuff or I’m going to stab you.” The victim stated that the individual was
approximately six feet tall and was wearing long pants, no shirt, and a hat with a small brim around
it. He further recalled that the victim smelled of alcohol and that it was apparent that he was under
the influence of an intoxicant.

        While continuing to hold the knife in his right hand, the perpetrator grabbed the box
containing the speakers, which weighed between sixty-five and seventy-five pounds, with his left
hand. The man then put the speaker box on the ground and came back toward the victim with the
knife. The victim implored Jackson to do something because he felt as if Jackson knew the third
party; however, Jackson responded that he did not know what was going on. The victim then got
into his vehicle, which had been left running. As the victim sped away, the perpetrator grabbed the
victim’s amplifier, which was also in the rear of the vehicle.

        The victim traveled back to Bornstein’s home and informed him that he had been robbed at
knife point. The victim then went home, and he and his parents called the police and filed an
incident report. At trial, the victim indicated that he initially believed that Jamie Rucker, another
student at Franklin High School, had robbed him because the perpetrator resembled Rucker and
because Rucker and Jackson were friends. Although the victim knew Rucker from their mutual
involvement on the freshman football team at the high school, he had not seen Rucker in the two
years since.



                                                   -2-
        The victim testified that, on the day after the incident, a detective with the Franklin Police
Department asked him to identify Rucker from the high school yearbook, which the victim did.
Several days later, the same detective showed the victim a photo lineup of six individuals, and the
victim positively identified the defendant as the man who robbed him. At trial, the victim testified
that, while he was unsure at that time if the photo he identified was Rucker, he was “certain” that
the person he identified was the individual who robbed him.

         On cross-examination, the victim stated that he did not see the defendant in a vehicle on the
night of the incident. He further acknowledged that the defendant looked down during the robbery
and never made eye contact with him. The victim noted that, although the gas station was closed
at the time of the incident, it was “fairly well-lit.” He further testified that the defendant was two
to three feet from him during the incident and that he held the knife in his right hand while he picked
up the speakers with his left hand. Finally, the victim acknowledged that Jamie Rucker’s photo was
not included in the photo lineup.

        Bornstein testified that the victim arrived at his house between 6:30 and 7:00 p.m.on the
night of the incident. He stated that he was aware of the victim’s attempt to sell his speakers to
Jackson and recalled that he was uncomfortable with the victim making the transaction, particularly
because it was so late. Bornstein corroborated the victim’s testimony that he accompanied the victim
to the Texaco station in a separate vehicle. Bornstein testified that Jackson and Chico eventually
arrived to meet them and that Chico walked around the building shortly thereafter. At that time,
Bornstein stated that he decided to go home after making certain that the victim was comfortable
with the situation. He testified that approximately fifteen minutes later, the victim returned to his
house and stated that he had been robbed. Bornstein recalled that the victim appeared “shocked” and
“scared.”

        As the final witness at trial, Becky Johnson testified that she was employed as a detective
with the Franklin Police Department. Detective Johnson testified that, on the day after the incident,
the victim named Rucker as a suspect and also identified Rucker and Jackson in the high school
yearbook at her request. Thereafter, Detective Johnson interviewed Jackson and Antwan Brown.
She indicated that Jackson’s interview led the investigation to the defendant and eliminated Rucker
as a suspect. Although an arrest warrant was issued for the defendant, Detective Johnson and others
were unsuccessful in locating the defendant to execute the warrant. Detective Johnson was later
notified through dispatch that the defendant was in the lobby of the police station. After returning
to the station, Detective Johnson was informed that the defendant was there because he knew that
the police were attempting to locate him.

        Detective Johnson took the defendant to an interview room and informed him of his Miranda
rights. After waiving his rights, the defendant conversed with Detective Johnson about the incident
for a few minutes and ultimately gave a written statement regarding his involvement in the robbery.
The statement reflected that the defendant was present at the Texaco at the time of the robbery; that




                                                 -3-
he possessed a knife; and that he took the victim’s amplifier.1 He further stated to Detective Johnson
that he sold the speakers to Antwan Brown and that Jackson sold the amplifier. On August 10,
Detective Johnson showed the victim a photo lineup, and the victim identified the defendant as the
man who robbed him. Detective Johnson retrieved the speakers and amplifier from Antwan Brown’s
vehicle and returned the property to the victim that same day.

        On cross-examination, Detective Johnson acknowledged that she did not record the interview
with the defendant. She further testified that Rucker was not a part of the photo lineup. On redirect
examination, Detective Johnson reiterated that she showed the victim the yearbook on August 2, and
the photo lineup on August 10. Finally, she stated that Rucker and the defendant look alike.

         Following jury deliberations, the defendant was found guilty of the lesser included offense
of robbery. On appeal, he contends that the identification evidence was insufficient to support the
jury’s verdict and that his confession was not sufficiently corroborated so as to establish the corpus
delicti. Following our review, we affirm the judgment of the trial court.

                                                      Analysis

        The defendant first challenges the sufficiency of the identification evidence to support the
robbery conviction. In Tennessee, great weight is given to the result reached by the jury in a criminal
trial. A jury verdict accredits the state’s witnesses and resolves all conflicts in favor of the state.
State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994). On appeal, the state is entitled to the strongest
legitimate view of the evidence and all reasonable inferences that may be drawn therefrom. State
v. Elkins, 102 S.W.3d 578, 581 (Tenn. 2003). Moreover, a guilty verdict removes the presumption
of innocence which the appellant enjoyed at trial and raises a presumption of guilt on appeal. State
v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). The appellant has the burden of overcoming this
presumption of guilt. Id.

        Where sufficiency of the evidence is challenged, the relevant question for an appellate court
is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime or crimes beyond a reasonable doubt.
Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d
560 (1979); State v. Abrams, 935 S.W.2d 399, 401 (Tenn. 1996). The weight and credibility of the
witnesses’ testimony are matters entrusted exclusively to the jury as the triers of fact. State v.
Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Brewer, 932 S.W.2d 1, 19 (Tenn. Crim. App.
1996).

       In the present case, the defendant challenges only the sufficiency of the identification
evidence. Initially, we note that identification of the defendant as the individual who committed the
offense is a question of fact for the jury. State v. Strickland, 885 S.W.2d 85, 87 (Tenn. Crim. App.

         1
            Although Detective Johnson testified that the defendant stated that he took both the speakers and amplifier,
the written statement reflects that the defendant admitted to taking only the amplifier. However, either would be
sufficient to convict the defendant of robbery.

                                                          -4-
1993). Moreover, the victim’s identification alone is sufficient to support a conviction. Id. The
record reflects that the victim was able to see the perpetrator of the offense as the robbery occurred
and later identified the defendant as the perpetrator from a photographic lineup. The victim also
testified that he was “certain” that the defendant robbed him and identified him again at trial. The
State further introduced the defendant’s signed statement in which he admitted to robbing the victim.

        The jury in the present case accredited the testimony of the State’s witnesses and found that
the victim properly identified the defendant as the individual who robbed him. We likewise
conclude that the identification evidence was sufficient for a rational trier of fact to find the
defendant guilty beyond a reasonable doubt. Therefore, we will not disturb the jury’s verdict.

         Second and finally, the defendant argues that the corpus delicti was not sufficiently
established by corroboration of the defendant’s confession. The corpus delicti of a crime may not
be established by a confession alone. Ashby v. State, 139 S.W. 872 (1911). The corpus delicti of
a crime requires that the state prove two elements: (1) that a certain result has been produced, and
(2) that the result was created through criminal agency. State v. Ervin, 731 S.W.2d 70, 71-72 (Tenn.
Crim. App. 1986). The elements of corpus delicti may be established by circumstantial evidence.
Id. at 72. Furthermore, the question of whether the state has sufficiently proven the corpus delicti
is a question for the jury. Id. at 71. “Only slight evidence of the corpus delicti is necessary to
corroborate a confession and thus sustain a conviction.” Id. at 72 (emphasis added).

        As we have previously noted, the defendant’s confession established that he robbed the
victim. However, the defendant’s confession was not the sole evidence used to establish the State’s
case. The victim’s testimony corroborated the defendant’s statement that he was present at the scene
of the incident, that he possessed a knife, and that he took the victim’s property. Therefore, the
defendant’s confession has been sufficiently corroborated so as to establish the corpus delicti.

                                             Conclusion

        Upon review, we conclude that the identification evidence was sufficient to support the
verdict and that the corpus delicti was sufficiently established by the testimony of the victim, which
corroborated the defendant’s confession. Therefore, we affirm the judgment of the trial court.




                                                       ___________________________________

                                                        JOHN EVERETT WILLIAMS, JUDGE




                                                 -5-